DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 15-21, 23-34 have been considered but are moot in view of new ground of rejection.

	It is noted that the teaching of downloading/prefilling content at client device in response to interruption/pausing of playback of content for later playback from the interrupted point is well known in the art. For example, US 20150150042 (par. 0077), US 20130279308: paragraph 0004, claim 8), US 20130124679: paragraphs 0043), US 7165265: figure 12, US 20060287912 (paragraphs 0023, 0026); US 5991306 (e.g., col. 9, lines 11-55); US 6029045(col. 13, lines 24-65, col. 14, lines 22-56). Sundy et al. (US 20120099022) is used in the rejection below is just an example the teaching of buffering content by client device for retrieving after resuming playback is well known.
	Claims 1-14 and 22 have been canceled.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 16 recites the limitation "the determining that display of content has been triggered" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is interpreted as best understood as -- determining that display of content has been triggered-- .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 15-17, 20-21, 23-24, 26-30, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20170195746) in view of Sundy et al. (US 20110093610).

Regarding claim 15, Gupta discloses a method comprising: 
	 receiving, by a client device from a content server, a first portion of an item of content based on a first context of an application (receiving, by client 106 from content server such as content provider and/or advertisement server, a first portion of advertisement based on a first context of an application associated with advertisement – see include, but not limited to,  figures 1, 4, 7-9, paragraphs 0026, 0028, 0031, 0033-0036) ; 
	initiating, by the client device, display of the first portion of the item of content (client device starts to display of the first portion of content including first portion of advertisement – figures 5, 7-8, paragraph 0028); 
	receiving, by the client device, an instruction to terminate display of the item of content (receiving, by the client device, in instruction to skip display of the advertisement of content – see include, but not limited to, figures 5, 7-8, paragraphs 0028, 0031, 0056); 
 	receiving, by the client device, responsive to receipt of the instruction to terminate display of the item of content, a second portion of the item of content subsequent to the first portion and corresponding to an amount of data or a time period of the item of content (receiving, by the client device, responsive to receipt of the skip/stop display of the item of advertisement, a second portion of content subsequent to the previous portion that has been played and corresponding to an amount of data or a time period of second portion subsequent to skip time – see include, but not limited to, figures 3, 5-8, paragraphs 0031, 0048); 
 	storing, by the client device in one or more data structures, information associated with the second portion and an association between the second portion and a context identifier identifying the first context (storing, by the client device in one or more structures, information comprises skip time 124 associated with the second/next portion and associate such as skip time and a context identifier of skip time, client information, etc. identifying the first context - figures 1, 4, 7-9, paragraphs 0026, 0028, 0031-0036, 0038-0041, 0058-0059, 0071);
	 receiving, by the client device, subsequent to receipt of the instruction to terminate display of the item of content, a request to display content from the first context of the application (receiving, by the client device, a request to display content again from the first context of displaying content on the application – see include, but not limited to, figures 1, 3-4, 7-9, paragraphs 0028, 0031-0036, 0038-0041, 0059, 0071); 
 	retrieving, from the one or more data structures, by the client device, responsive to determining that the request corresponds to the first context of the application, the second portion of the item of content associated with the context identifier identifying the first context (retrieving from one or more data structures with skip time 124, by the client device, responsive to determining that the request correspond to the first context of displaying content with the skipped advertisement, the second/next portion of content associated with context identifier of skip time - see include, but not limited to, figures 1, 3-4, 7-9, paragraphs  0030-0036, 0039-0041, 0045, 0048, 0059), and 
	 initiating, by the client device, display of the retrieved second portion of the item of content (starting, by the client device, display of retrieved second portion of the item of content starting based on previous skip time – for example, start time of 8 seconds, for example, - see include, but not limited to, figures 2-4, 6-9, paragraphs  0031-0036, 0038-0041, 0058-0059).
	Gupta does not explicitly disclose storing, by the client device, the second portion of item of content.
	Sundy discloses receiving, by client device, responsive to receipt of instruction to terminate display of item of content, a second portion of the item of content subsequent to the first portion and corresponding to an amount of data or a time period of the item of content (receiving, by set top box with splicing system 10, responsive to receipt of instruction of trick modes or out points to terminate display of item for portion of live program, a second portion of live ad and/or substitute ad corresponding to an amount of data or time period of item of content in commercial break – see include, but not limited to, figures 1, 3, 6, 11, 14-15, paragraphs 0003, 0038, 0041-0042, 0044, 0049, 0079);
 	storing, by client device in one or more data structures, second portion and an association between the second portion and a context identifier identifying context (e.g., storing/buffering, by client device such as set top box in one or more data structures comprising out points, in points, discontinuity marker, etc., second portion such as live ad, substitute ad, etc. and an association/link between the second portion and a context identifier of out point, in point, etc. – see include, but not limited to, figures 1, 3, 6, 11, 14-15, paragraphs 0003, 0042, 0044-0045, 0049, 0079, 0090);
	receiving by the client device a request to display content from first context and retrieving, from the one or more data structures, the second portion of the item of content associated with context identifier identifying first content in response to the request and initiate display of the retrieved portion of the item of content (retrieving subsequent portion of content buffered at the client device based on context identifier of switching content in response to request/instruction to display buffered content and start display the retrieved portion of content –see include, but not limited to, figures 1, 3, 6, 11, 14-15, paragraphs 0049-0052, 0077-0079).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Gupta with the teachings including storing, by the client device, second portion and an associate between second portion and a context identifier identifying the first context as taught by Sundy in order to yield predictable result of providing seamless switch between content portions (see for example, paragraphs 0002, 0012, 0052).

Regarding claim 16, Gupta in view of Sundy discloses the method of claim 15, further comprising: 
 	determining, by the client device at a time prior to the determining that display of content has been triggered, that an initial display of content has been triggered from the first context (determining, by the client device, at a time prior to the determining that the content has been triggered based on splicing point, timestamp, etc., whether an initiate display of content has been triggered based on previously interruption and/or splicing point(s) – see include, but are not limited to, Gupta: figures 1, 3-4, 7-9, paragraphs 0031-0041; Sundy: figures 1, 3, 7, 13-15, paragraphs 0049-0050, 0079); 
 	identifying, by the client device, the context identifier corresponding to the first context (identifying context identifier corresponding to first context of skipped advertisement, switching of content – see include, but are not limited to, Gupta: figures 1, 3-4, 7-9, paragraphs 0031-0041; Sundy: figures 1, 3, 7, 13-15, paragraphs 0049-0050, 0079); 
determining, by the client device, that content associated with the context identifier is absent from the one or more data structures of the client device (determining, by the client device that the content associated with the context identifier of the selected content is not stored/available in buffer of the client device– see include, but are not limited to, Gupta: figures 1, 3-4, 7-9; Sundy: figures 1, 3, 7, 13-15, paragraphs 0049-0052); 

Regarding claim 17, Gupta in view of Sundy discloses the method of claim 15, further comprising the client device determining, prior to receiving the instruction to terminate display of the item of content, a predetermined required display time to be one of: a time beginning at which the item of content can be skipped, a total playtime of the item of content, and a total playtime of the item of content less a predetermined amount of time (e.g., determining the advertisement/content has been played for predetermined period of time before allowing skipping of the advertisement - see include, but are not limited to, Gupta: paragraphs 0028, 0044; Sundy: figures 1, 3, 7, 13-15, paragraphs 0049-0050, 0079).  

Regarding claim 20, Gupta in view of Sundy discloses the method of claim 15, wherein receiving the instruction comprises receiving, by the client device, at an elapsed display time of the first portion, the instruction to terminate display of the item of content (receives instruction at switch/interrupted display time of the first portion, instruction to terminate/skip/switch display of the content – Gupta: figures 3, 5-8, paragraphs 0059; 0065; Sundy: figures 1, 3, 7, 13-15, paragraphs 0049-0051, 0079); and 
	wherein the second portion of the item of content begins from the elapsed displayed time of the first portion of the item of content (second portion begins from the skipped/interrupted/paused time - see include, but are not limited to, Gupta: paragraphs 0031, 0048-0049, 0059, 0065 Sundy: figures 1, 3, 7, 13-15, paragraphs 0049-0050, 0079).

Regarding claim 21, Gupta in view of Sundy discloses the method of claim 20, wherein storing the association between the second portion and the context identifier identifying the first context further comprises storing the association between the second portion, the context identifier identifying the first context, and the elapsed display time of the first portion of the item of the content (storing skip time with information such as identifier of skipped content, elapsed time of first portion to the skipped time, etc. -see include, but are not limited to, Gupta: figures 1-4, paragraphs 0031-0033, 0040-0041, 0048-0049; Sundy: figures 1, 13-15, paragraphs 0049-0050, 0079).  

Regarding claim 23, Gupta in view of Sundy discloses the method of claim 15, wherein the instruction is a first instruction and further comprising: 
	determining, by the client device, subsequent to initiating display of the item of content for an elapsed display time, that a second display of the item of content has been triggered from the first context of the application (the previously skipped content is selected again – see include, but are not limited to, Gupta: figures 4, 7-9, paragraphs 0031, 0033-0034, 0059); 
identifying, by the client device, the context identifier corresponding to the first context (see include, but are not limited to, Gupta: paragraphs 0033-0041, 0047-0049, 0059); 
determining, by the client device, that the item of content associated with the context identifier is stored in one or more data structures (see include, but are not limited to, Gupta: paragraphs 0033-0041, 0047-0049, 0059; Sundy: figures 1, 3, 7, 13-15, paragraphs 0038, 0048-0050, 0079); 
identifying, by the client device, the elapsed display time associated with the item of content (see include, but are not limited to, Gupta: paragraphs 0033-0041, 0047-0049, 0059; Sundy: figures 1, 3, 7, 13-15, paragraphs 0049-0050, 0079); 
initiating, by the client device, the second display of the item of content based on the stored elapsed display time (initiating by the client device, the second display of the content based on the elapsed time from previous viewing - see include, but are not limited to, Gupta: paragraphs 0033-0041, 0047-0049, 0059; Sundy: figures 1, 3, 7, 13-15, paragraphs 0049-0050, 0079); 
receiving, by the client device, a second instruction to terminate the second display of the item of content (e.g., subsequently skip/terminate the display of content a second time - (see include, but are not limited to, Gupta: paragraphs 0033-0041, 0047-0049, 0059); 
storing, by the client device in the one or more data structures, the item of content, and the context identifier; and 
updating, by the client device, the elapsed display time for the item of content to be equal to a sum of (i) the stored elapsed display time and (ii) a time of display for the second display of the item of content (storing the item of content and context identifier of each skip time and update the stored elapsed display time of the content to be equal the sum of portions of all viewings to increase the percentage of the content that the user will view – see include, but are not limited to, Gupta: paragraphs figures 1-2, 4, 7-9, paragraphs 0058-0059; Sundy: figures 1, 3-4, 7, 13-15, paragraphs 0049-0050, 0079).

Regarding claim 24, limitations that correspond to the limitations of claim 15 are analyzed as discussed in the rejection of claim 15. Particularly, Gupta in view of Sundy discloses a non-transitory computer-readable medium that stores instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
	receiving, from a content server, a first portion of an item of content based on a first context of an application;
	 initiating display of the first portion of the item of content; 
	receiving an instruction to terminate display of the item of content; 
	receiving responsive to receipt of the instruction to terminate display of the item of content, a second portion of the item of content corresponding to an amount of data or a time period of the item of content; 
	storing, in one or more data structures, the second portion and an association between the second portion and a context identifier identifying the first context;  
	receiving, subsequent to receipt of the instruction to terminate display of the item of content, a request to display content from the first context; 
	retrieving, from the one or more data structures, responsive to determining that the request corresponds to the first context of the application, the second portion of the item of content associated with the context identifier identifying the first context; and 
	 -7- 4811-7643-4902.2Atty. Dkt. No. 098981-5882 initiating, display of the retrieved second portion of the item of content (see similar discussion in the rejection of claim 15 and Gupta: figures 1, 9, paragraphs 0074, 0078, 0081; Sundy: figures 1, 13, paragraphs 0153, 0038).

Regarding claim 26, Gupta in view of Sundy discloses the non-transitory computer-readable medium of claim 24, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: determining that content has been displayed for a -7-Atty. Dkt. No. 098981-5882 predetermined required display time corresponding to at least one of a time beginning at which the item of content can be skipped, a total playtime of the item of content, and a total playtime of the item of content (see similar discussion in the rejection of claim 17, and Gupta: paragraph 0028).  

Regarding claim 27, Gupta in view of Sundy discloses the non-transitory computer-readable medium of claim 26, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: 
	associating with the context identifier, responsive to determining that content has been displayed for the predetermined required display time, in indication that no content is to be displayed when content is triggered from the first context (e.g., associating a context identifier associated with first interruption/skip responsive to that the content has been displayed for a predetermined period before allowing skipping, indication of no content is to be displayed when the content is triggered from the first context of displaying/first skipping – see include, but not limited to, 0020, 0028, 0041; Sundy: figures 1-4, 9, 13-15);
	subsequently determining the display of content has been triggered from the first context; identifying the indication that no content is to be displayed; subsequently unlocking or providing access to an item of primary content (unlocking or providing accessing to the primary content after displaying advertisement for predetermined time period such as 5 seconds – see include, but not limited to, see include, but not limited to, 0020, 0028, 0041; Sundy: figures 1-4, 9, 13-15);
	deleting the indication that no content is to be displayed based on at least one of: determining that a predetermined amount of time has passed since generating the indication that no content is to be displayed, and determining that display of content has been triggered from the first context a predetermined number of times (see include, but are not limited to, Gupta: paragraphs 0028, 0042, 0043, 0044, 0048, 0054, 0059, wherein “a predetermined number of times” could be interpreted as 1, 2, or any number as predefined by the provider).  

Regarding claim 28, limitations of a device that correspond to the limitations of method in claim 15 and/or claim 24 are analyzed as discussed in the rejection of claim 15 and/or claim 24. Particularly, Gupta in view of Sundy discloses a device comprising: -9- 4811-7643-4902.2Atty. Dkt. No. 098981-5882 one or more processors coupled to memory, the one or more processors configured to: 
	receive, from a content server, a first portion of an item of content based on a first context of an application; initiate display of the first portion of the item of content; receive an instruction to terminate display of the item of content; receive, responsive to receipt of the instruction to terminate display of the item of content, a second portion of the item of content corresponding to an amount of data or a time period of the item of content; store, in one or more data structures, the second portion and an association between the second portion and a context identifier identifying the first context;  receive subsequent to receipt of the instruction to terminate display of the item of content, a request to display content from  the first context of the application and retrieve, from the one or more data structures, the second portion of the item of content associated with the context identifier identifying the first context, and initiate display of the retrieved second portion of the item of content(see similar discussion in the rejection of claim 15 and/or claim 24 and Gupta: figures 1, 9, paragraphs 0074, 0078, 0081; Sundy: figures 1, 13, paragraphs 0153, 0038).  

Regarding claim 29, Gupta in view of Sundy discloses the device of claim 28, wherein the one or more processors are further configured to: 
 	determine, at a time prior to determining that display of content has been triggered, that an initial display of content has been triggered from the first context, and identify the context identifier corresponding to the first context; 
determine that additional content associated with the context identifier is absent from the one or more data structures; 
transmit, to the content server, a content request for content (see similar discussion in the rejection of claim 16 and include, but are not limited to, Gupta: figures 1, 4, 7-9, paragraphs 0028, 0031-0041; Sundy: figures 1, 9, 13-15).  

Regarding claim 30, Gupta in view of Sundy discloses the device of claim 28, wherein the one or more processors are further configured to: determine, prior to receiving the instruction to terminate display of the item of content, the predetermined required display time to be one of: a time beginning at which the item of content can be skipped, a total playtime of the item of content, and a total playtime of the item of content less a predetermined amount of time (see similar discussion in the rejection of claim 17).  

Regarding claim 33, Gupta in view of Sundy disclose the device of claim 28, wherein the one or more processors are further configured to: receive, at an elapsed display time of the first portion, the instruction to terminate display of the item of content, wherein the second portion of the item of content beings from the elapsed display time of the first portion of the item of content; and store the association between the second portion, the context identifier identifying the first context, and the elapsed display time of the first portion of the item of content (see similar discussion in the rejection of claims 20 and 21).  

Regarding claim 34, Gupta in view of Sundy discloses the device of claim 28, wherein the instruction is a first instruction and the one or more processors are further configured to:  -10-Atty. Dkt. No. 098981-5882 
 	determine, subsequent to initiating display of the item of content for an elapsed display time, that a second display of the item of content has been triggered from the first context of the application; identify the context identifier corresponding to the first context; 
 	determine that the item of content associated with the context identifier is stored in the one or more data structures;
	 identify the elapsed display time associated with the item of content; 
 	initiate a second display of the item of content based on the stored elapsed display time;
	 receive a second instruction to terminate the second display of the item of content;
	store, in the one or more structures, the item of content and the context identifier; and 
	update the elapsed display time for the item of content to be equal to a sum of (i) the elapsed display time and (ii) a time of display for the second display of the item of content (see similar discussion in the rejection of claim 23).

Claims 18-19, 25, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20170195746) in view of Sundy et al. (US 20120099022) as applied to claim 16, 24, or 29 above and further in view of Bovenschulte et al. (US 20070136753).
Note: all documents that are directly or indirectly incorporated by reference in its entirety in Bovenschulte (see for example, paragraph 0035) including U.S 20050149964 (hereinafter referred to as Thomas), US 20020056087 (referred to as Berezowski) are treated as part of the specification of Bovenschulte (see for example, MPEP 2163.07 b).

Regarding claim 18, Gupta in view of Sundy discloses the method of claim 15, wherein storing the second portion and the association between the second portion and the context identifier identifying the first context comprises: 
 	associating, by the client device, the context identifier with information that conditions defining the first context have been satisfied (associated with context identifier such as skip time, advertisement identifier, viewing history, etc. that conditions defining the first content such as advertisement has been viewed for a predetermined time period, skip is triggered, etc.   – see include, but are not limited to, Gupta: figures 1-2, 4, 7-9, paragraphs 0028, 0031-0040, 0057-0059; Sundy: figures 1, 13-15); 
determining, by the client device, that one or more of the conditions which define the first context are satisfied (see include, but are not limited to, Gupta: figures 1-4, 7-9, paragraphs 0028, 0033-0040, 0043, 0045, 0059); and
incrementing, by the client device, the selection information/skip time associated with the context identifier corresponding to the first context; 
determining, by the client device, that display of content has been triggered from the first context of the application; 
determining, by the client device, that content associated with the selection information is absent from the one or more structures of the client device;  -4-Atty. Dkt. No. 098981-5882 
transmitting, by the client device to the content server, a content request for content; 
receiving, by the client device from the content server, a second item of content for display by the client device; and 
initiating, by the client device responsive to receipt of the second item of content, display of the second item of content (see similar discussion in the rejection of claim 16 and include, but are not limited to, Gupta: figures 1, 7-9, paragraphs 0028, 0031-0032; Sundy: figures 1-3, 9, 13-15).  
Gupta in view of Sundy does not explicitly disclose information comprises a count of an impression index that indicates a number of times, impression index and count of the impression index.
Bovenschulte discloses associating, by client device, context identifier with a count of an impression index that indicates a number of times that conditions defining first context have been satisfied (associating, by client device/user equipment device, context identifier of content/advertisement with a count of selections/views index or number of selections that conditions such as selection has been made/portion of content has been viewed – see include, but are not limited to, figures 6, 11, paragraphs 0118, 0120; Thomas: paragraph 0055; Berezowski: figures 6, 12-16, 18);
incrementing the impression index associated with the context identifier corresponding to the first context (incrementing/counting the number of selections/displays or popularity rating of the context identifier of the content corresponding to the selection/display of the content - – see include, but are not limited to, figures 6, 11, paragraphs 0103, 0118, 0120, claim 8; Thomas: paragraph 0055; Berezowski: figures 6, 12-16, 18);
determining, that content associated with the count of the impression index is absent from one or more structures of the client device (determining, that content associated with the count of audience size, popularity rating is not located in one or more structures in buffer/cache of client device for suggesting/predicting content to the client device - see include, but are not limited to, figures 6, 11, paragraphs 0103, 0118, 0120, claim 8; Thomas: paragraph 0055; Berezowski: figures 6, 12-16, 18, paragraph 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Gupta in view of Sundy with the teachings including a count of an impression index (number of selections/popularity rating) that indicates a number of times, impression index (index/number of selections/popularity rating) and count of the impression index (number of selections/popularity rating) as taught by Bovenschulte in order to yield predictable result of providing popular rating or accurately predicting popularity ratings for various programs and television content (Bovenschulte: paragraph 0007).

Regarding claim 19, Gupta in view of Sundy and Bovenschulte discloses the method of claim 18, wherein the conditions are first conditions and further comprising: resetting or deleting, by the client device, the impression index responsive to determining that one or more second conditions which define a second context are satisfied (resetting or deleting, by the application, the information of selections, skipping information responsive to conditions such as expiration of time period or playback of content is complete, etc. – see include, but are not limited to, Gupta: figures 2, 4, 7-9, paragraphs 0042-0044, 0048-0049, 0059; Bovenschulte: paragraph 0049).  

Regarding claim 25, additional limitations of non-transitory computer readable medium that correspond to additional limitations of method in claim 18 are analyzed as discussed in the rejection of claim 18. Particularly, Gupta in view of Sundy and Bovenschulte discloses non-transitory computer readable medium of claim 24, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: identifying an impression index associated with the context identifier corresponding to the first context; determining that the item of content associated with a count of the impression index is absent from the one or more structures (see similar discussion in the rejection of claim 18 and include, but are not limited to, Gupta: figures 1, 7-9, paragraphs 0028, 0031-0032; Sundy: figures 1, 4, 9, 13-15; Bovenschulte: figures 6, 11, paragraphs 0103, 0118, 0120, claim 8; Thomas: paragraph 0055; Berezowski: figures 6, 12-16, 18, paragraph 0105) .  

Regarding claim 31, additional limitations of the device that correspond to additional limitations of method in claim 18 are analyzed as discussed in the rejection of claim 18. Particularly, Gupta in view of Sundy and Bovenschulte discloses the device of claim 28, wherein the one or more processors are further configured to: associate the context identifier with a count of an impression index that indicates a number of times that conditions defining the first context have been satisfied; -9-Atty. Dkt. No. 098981-5882subsequently determine that one or more of the conditions which define the first context are satisfied; and increment the impression index associated with the context identifier corresponding to the first context; determine that display of content has been triggered from the first context of the application; determine that content associated with the count of the impression index is absent from the one or more structures of the client device; transmit, to the content server, a second request for content, and receive, from the content server, a second item of content for display; and initiate, responsive to receipt of the second item of content, display of the second item of content (see similar discussion in the rejection of claim 18 and include, but are not limited to, Gupta: figures 1, 7-9, paragraphs 0028, 0031-0032; Sundy: figures 1-2, 9, 13-15; Bovenschulte: figures 6, 11, paragraphs 0103, 0118, 0120, claim 8; Thomas: paragraph 0055; Berezowski: figures 6, 12-16, 18, paragraph 0105).  

Regarding claim 32, Gupta in view of Sundy and Bovenschulte discloses the device of claim 31, wherein the conditions are first conditions and wherein the one or more processors are further configured to reset or delete the impression index responsive to determining that one or more second conditions which define a second context are satisfied (see similar discussion in the rejection of claim 19, and see include, but are not limited to, Gupta: figures 2, 4, 7-9, paragraphs 0042-0044, 0048-0049, 0059; Bovenschulte: paragraph 0049).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hwang et al. (US 20150150042) discloses multimedia providing system and multimedia providing method (see also para. 0077).
	Helm et al. (US 20130279308) discloses systems and methods for altering an in-vehicle presentation (see also para. 0004).
	Harrang et al. (US 20130124679) discloses system and method for progressive download with minimal play latency (see also para. 0043).
	Mori et al. (US 7165265) discloses broadcast reception apparatus for obtaining and storing high use possibility reproduction beforehand (before scheduled viewing time).
	Raghuvamshi (US 20060287912) discloses presenting advertising content buffered during interruption.
	Burns et al. (US 5991306) discloses pull based, intelligent caching system and method for delivering data over a network.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
March 18, 2021